Citation Nr: 0602817	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  04-01 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a low back disability with L3-4 disc herniation and 
radiculopathy.


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel



INTRODUCTION

The veteran had unverified active military service from 
January 1982 to April 1986, and verified service from April 
1986 to August 2002.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating decision in which 
the RO granted the veteran's claim for service connection for 
a low back disability with L3-4 disc herniation and assigned 
an initial 10 percent rating.  The veteran filed a notice of 
disagreement (NOD) in September 2003 to the initial rating, 
and the RO issued a statement of the case (SOC) in December 
2003.  The appellant filed a substantive appeal (via VA Form 
9, Appeal to Board of Veterans' Appeals) in January 2004.

As the claim for an initial rating in excess of 10 percent 
for L3-4 disc herniation emanates from the veteran's 
disagreement with the initial rating assigned following the 
grant of service connection, the Board has characterized the 
claim in light of the distinction noted in Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disability).  

In response to the veteran's request, a Board hearing at the 
RO (Travel Board hearing) was scheduled in July 2005; that 
hearing was postponed, and the veteran failed to appear for 
the rescheduled Travel Board hearing in October 2005.


FINDING OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has been accomplished.

2.  Since the September 1, 2002, effective date of the grant 
of service connection, the veteran's low back disability with 
L3-4 disc herniation has been manifested by recurring attacks 
of moderate frequency, and pain on flexion at 60 degrees; 
there is no current evidence of radiculopathy. 


CONCLUSION OF LAW

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has been accomplished.

2.  The criteria for an initial 20 percent, but no higher, 
rating for low back condition with L3-4 disc herniation with 
radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.3, 4.7, 4.40,  4.45, 4.49,  4.71, 4.71a, Diagnostic 
Codes 5292 and 5295 (as in effect prior to September 26, 
2003); and 5293 (as in effect since September 23, 2002, and 
then renumbered as Diagnostic Code 5243, effective September 
26, 2003); and Diagnostic Codes 5235-5243 (as in effect since 
September 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & West 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claim for an initial 
rating in excess of 10 percent for low back disability with 
L3-4 disc herniation has been accomplished.

Through a September 2002 notice letter, a December 2003 SOC, 
as well as a June 2004 SSOC, the RO notified the veteran of 
the legal criteria governing the claim, the evidence that had 
been considered in connection with the appeal, and the bases 
for the denial of the claim.  After each, he was afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim and has been afforded 
ample opportunity to submit such information and evidence.  

The veteran's original claim was for service connection for a 
low back disorder.  Although the RO did not specifically list 
that issue in the September 2002 notice letter, the Board 
finds, nonetheless, that the September 2002 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  Furthermore, the 
veteran was requested to provide the RO with any evidence or 
information in his possession pertaining to his claim.  

The RO subsequently granted the veteran's claim for service 
connection for a low back disability and assigned a 10 
percent rating.  The veteran timely filed an NOD, and the RO 
issued the December 2003 SOC, which informed the veteran of 
the amended regulations.  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this case.  With 
respect to the fourth requirement, the Board notes that the 
veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claims.  
However, the claims file reflects that the veteran's service 
medical records have been obtained spanning his 20 years of 
service.  As such, the Board finds the veteran to be on 
notice to provide any evidence in his possession that 
pertains to the claims, and on these facts, the RO's omission 
is harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20. 1102 (2005).]

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran prior 
to the November 2002 notice of the October 2002 rating action 
on appeal.  The Board finds that the lack of full, pre-
adjudication notice in this appeal does not, in any way, 
prejudice the veteran.  In this regard, the Court has also 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that, with respect to the matter herein 
decided, any delay in issuing the section 5103(a) notice was 
not prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that each claim 
was fully developed and re-adjudicated after notice was 
provided.  As indicated above, the December 2003 SOC as well 
as the June 2004 SSOC notified the veteran what was needed to 
substantiate his claim and also identified the evidence that 
had been considered with respect to the claim.  Furthermore, 
in the September 2002 notice letter, the RO advised the 
veteran of VA's responsibilities to notify and assist him in 
his claim.  After the notice letter, SOC, and SSOC the 
veteran was afforded an opportunity to respond.  The veteran 
has not identified any medical treatment providers from whom 
he wanted the RO to obtain records.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with any claim 
currently under consideration.  The veteran's service medical 
records are associated with the claims file, as are treatment 
records from the VA.  The veteran has been afforded a number 
of VA examinations in connection with his claim; the reports 
of which are associated with the claims file.  Significantly, 
the veteran has not identified, and the record does not 
otherwise indicate, any additional, existing evidence 
pertinent to the claim for an initial rating in excess of 10 
percent for a low back disability with L3-4 disc herniation.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp., 159 F.3d at 549; 38 C.F.R. § 20. 1102.

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal.  




II.  Analysis
 
Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.
 
The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is entitlement 
to a higher initial evaluation assigned, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of separate ratings for distinct periods of time, 
based on the facts found) is required.  See Fenderson, 12 
Vet. App. at 126.  
 
Disabilities of the spine are rated under 38 C.F.R. § 4.71a.  
As addressed in more detail, below, the rating criteria for 
Diagnostic Code 5293 intervertebral disc syndrome (IVDS) 
changed effective September 23, 2002, and the rating criteria 
for all diseases of the spine, including IVDS, changed 
effective September 26, 2003.  As there is no indication that 
the revised criteria are intended to have a retroactive 
effect, the Board has the duty to adjudicate the claim only 
under the former criteria for any period prior to the 
effective date of the new diagnostic codes, and to consider 
the revised criteria for the period beginning on the 
effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 
7-2003 (2003).
 
In this case, the RO has considered the claim under both the 
former and revised applicable criteria, and has given the 
appellant notice of the revised criteria (see the December 
2003 SOC).  Hence, there is no due process bar to the Board 
also considering the claim in light of the former and revised 
applicable rating criteria.   
 
Prior to September 23, 2002, IVDS was rated under Diagnostic 
Code 5293 as follows:  Mild IVDS was rated as 10 percent 
disabling.  Moderate IVDS was rated as 20 percent disabling.  
Severe IVDS, with recurring attacks and intermittent relief, 
was rated as 40 percent disabling.  Pronounced IVDS, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc and little intermittent relief, was 
rated as 60 percent disabling. 
 
Under the former and revised criteria, the terms "mild," 
"moderate" and "severe" are not defined in the rating 
schedule; rather than applying a mechanical formula, VA must 
evaluate all the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  
 
Considering the pertinent evidence light of the criteria of 
Diagnostic Code 5293 in effect prior to September 23, 2002, 
the Board finds that the appellant's IVDS was best 
characterized as "moderate" rather than "severe."  The 
veteran's service medical records document treatment for a 
herniated lumbar disc prior to his discharge from service.  
An MRI from December 2000 was described as showing a clear, 
moderately sized central and left paracentral disc herniation 
at L3-4.  The examiner noted that the veteran wanted to 
consider the surgical options versus an epidural steroid 
injection.  According to a May 2001 service treatment record, 
the veteran was diagnosed with chronic back pain due to a 
herniated nucleus pulposus (HNP).  A subsequent May 2001 
treatment record documents that the veteran continued to have 
persistent low back pain.  He was advised to get an epidural 
steroid injection.  According to a May 2001 treatment note, 
three injections were scheduled through August 2001.  

The veteran was discharged in August 2002 and immediately 
filed his claim for service connection.  As noted, Diagnostic 
Code 5293 was amended on September 23, 2002.  Based on the 
veteran's service medical records leading up to his 
discharge, the Board finds that the evidence more nearly 
approximates the criteria for 20 percent disabling under 
Diagnostic Code 5293 from the date of his discharge to the 
effective date of the amended Diagnostic Code 5293 on 
September 23, 2002.  The evidence does not show, however, 
that IVDS increased in severity to level commensurate with 
"severe" impairment during the pendency of the appeal.  The 
Board notes that the evidence does not show recurring attacks 
with intermittent relief.  Therefore, although the veteran 
was scheduled for epidural shots during service due to pain 
caused by his herniated disc, the evidence of record prior to 
September 23, 2002, does not more nearly approximate the 
criteria for a rating in excess of 20 percent under 
Diagnostic Code 5293.  

Effective September 23, 2002, IVDS (still rated under 
Diagnostic Code 5293) was to be evaluated by one of two 
alternative methods.  First, the disability could be rated on 
the basis of the total duration of incapacitating episodes 
over the previous 12 months.  Alternatively, IVDS could be 
rated by combining under 38 C.F.R. § 4.25 separate 
evaluations for its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  For purposes of evaluation under Diagnostic Code 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to IVDS that requires bed rest prescribed by 
a physician, and "chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from IVDS that are present constantly or 
nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1) 
(2003).  
 
There is no evidence, including findings in an October 2002 
VA examination report, documenting that the appellant has had 
any qualifying incapacitating episodes, so rating under that 
methodology is not available.  There also is no evidence of 
any separately ratable neurological manifestations of IVDS to 
be combined with the orthopedic manifestations, which are 
discussed below (Diagnostic Codes 5292 and 5295).
 
Effective September 26, 2003, Diagnostic Code 5293 is 
eliminated and IVDS is rated under Diagnostic Code 5243.  
Diagnostic Code 5243 provides that IVDS is rated under the 
"incapacitating episode" methodology discussed above, or 
alternatively under the new General Rating Formula for 
Diseases and Injuries of the Spine.  There is no documented 
evidence of qualifying incapacitating episodes.  According to 
the October 2002 VA examination report, the examiner's 
impression was that the veteran had an L3-4 disc herniation 
with persistent radiculopathy, currently controlled with 
lumbar epidural spine injections with a moderate number of 
flare ups causing radiculopathy.  

In March 2004, a VA neurologic examiner diagnosed the veteran 
with chronic lumbosacral strain.  According to the report, 
the veteran remarked that he had had one episode of 
prostrating pain in November 2002, but he did not estimate 
how frequently that occurred.

In April 2004, the veteran reported to a VA orthopedic 
examiner that he had incapacitating episodes about twice a 
year.  The veteran, however, has not provided documentation 
of this contention.  Evaluation under the General Rating 
Formula is discussed below.  
 
Prior to September 26, 2003, lumbosacral strain was rated 
under Diagnostic Code 5295.  Under this diagnostic code, a 10 
percent evaluation is assigned when there is characteristic 
pain on motion.  A 20 percent evaluation is warranted when 
there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in the standing 
position.  A maximum 40 percent evaluation is warranted when 
there is listing of the whole spine to the opposite side, a 
positive Goldthwaite's sign, a marked limitation of forward 
bending in the standing position, a loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the foregoing with abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).  
 
Considering the pertinent evidence in light of the applicable 
criteria of Diagnostic Code 5295 as in effect prior to 
September 26, 2003, the Board notes that, on VA examination 
in October 2002, there was no evidence of listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
narrowing or irregularity of joint space, or any of the 
foregoing with abnormal mobility on forced motion.  Thus, 
there is no basis for a rating greater than 20 percent under 
these criteria.  
 
Under the version of the rating schedule in effect prior to 
September 26, 2003, alternatively, the appellant's disability 
could be rated under Diagnostic Code 5292 (limitation of 
motion for the lumbar spine).  Under this diagnostic code, a 
10 percent evaluation is warranted for slight impairment, a 
20 percent evaluation for moderate impairment, and a 40 
percent evaluation for severe impairment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  As discussed above, the rating 
schedule does not define such terms as "slight," 
"moderate," or severe.   
 
Considering the pertinent evidence in light of the criteria 
of Diagnostic Code 5292 as in effect prior to September 26, 
2003, the Board notes that VA medical examination in October 
2002 revealed no more than slight overall limitation of 
motion.  The VA examination report of the low back, the 
lumbar spine had forward flexion to 100 degrees; backward 
extension to 30 degrees; and bilateral bending to 40 degrees.  
The examiner described tenderness to palpation across the 
midline of the lumbar spine in the mid lumbar area.  He had 
no significant paraspinal muscle spasm.  He did have some 
mild left paraspinal tenderness.  Examination of the lower 
extremities revealed that he had 5/5 strength in all the 
major muscle groups with normal sensation, 2+ and symmetric 
deep tendon reflexes, and a negative straight leg raise.  The 
examiner's impression was L3-4 disc herniation with 
persistent radiculopathy, currently controlled with lumbar 
epidural spine injections with a moderate number of flare ups 
causing radiculopathy.  The examiner noted that he ordered an 
x-ray study of the lumbar spine.  [Parenthetically, the Board 
notes that, although there is no report of record, in light 
of the evidence of record, it is not necessary to attempt to 
obtain a copy of the x-ray study requested by the VA 
examiner.  X-ray and MRI studies during service have 
documented the veteran's herniated disc, so that is not at 
issue.  The evidence already of record adequately describes 
the manifestations of the veteran's lumbar spine disorder.  
Therefore, remanding this matter in an attempt to obtain the 
referenced x-ray study is not necessary.]  These examination 
findings provide no basis for assignment of a rating greater 
than 20 percent under this criteria.  
 
Effective September 26, 2003, the rating criteria under the 
General Rating Formula for Diseases and Injuries of the Spine 
are as follows.  A rating of 10 percent is awarded for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion for the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; muscle spasm or 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour.  

A rating of 20 percent is awarded for forward motion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A rating of 40 percent is 
awarded for forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A rating of 50 percent is awarded for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
rating of 100 percent is awarded for unfavorable ankylosis of 
the entire spine.  

These criteria are applied with and without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2005).  Under the "new" rating schedule, normal range of 
motion of the thoracolumbar spine is as follows:  flexion to 
90 degrees, extension to 30 degrees, lateral flexion 30 
degrees bilaterally, and rotation 30 degrees bilaterally.  38 
C.F.R. § 4.71a, Plate V (2005).
 
On comparison of appellant's symptoms, as shown by the March 
2004 VA neurologic examination report and the April 2004 VA 
orthopedic examination report, with the schedular rating 
criteria detailed above, the Board finds that a rating in 
excess of 20 percent is not warranted under the new criteria 
that came into effect in September 2003.  The appellant's 
measured range of motion does not meet the schedular criteria 
for a rating in excess of 20 percent with forward flexion of 
the thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine nor does the 
record show the alternative symptoms of muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis that are required for an increased 
rating.  
 
The Board also points out that, Under Note (2) at revised 
Diagnostic Code 5283 and Note (1) at revised Diagnostic Code 
5235-5242, VA must determine whether assigning separate 
ratings under the orthopedic and neurological rating criteria 
are appropriate.  As noted above, however, in this case, 
there is no indication of a diagnosed neurological disorder, 
and no indication that any separately ratable neurological 
manifestation is associated with the service-connected 
disability.  
 
Under these circumstances, the Board finds that the record 
presents no basis for assignment of a rating higher under any 
of the former or revised applicable rating criteria. 
 
As a final note, the Board points out that, regardless of 
whether the former or revised criteria is considered, when 
evaluating musculoskeletal disabilities, VA may, in addition 
to applying schedular criteria, consider granting a higher 
rating in cases in which the claimant experiences additional 
functional loss due to pain, weakness, excess fatigability, 
or incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2005); DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  
 
In this case, the appellant exhibited pain on motion during 
the October 2002 and April 2004 VA medical examinations.  
However, the Board has already considered painful motion in 
reaching the decision to assign a 20 percent rating; 
assessing the veteran's low back disability; hence, there is 
no basis for assigning any higher rating on the basis of 
pain, alone.  In any event, the Board points out that there 
is no evidence that the veteran's pain is so disabling as to 
warrant any higher rating under any pertinent provision of 
the rating schedule. 
 
Under these circumstances, the Board finds that the criteria 
for an initial 20 percent, but no higher, rating, from 
September 1, 2002, are met.  
 
 
ORDER
 
An initial rating of 20 percent effective September 1, 2002, 
is granted, subject to the pertinent legal authority 
governing the payment of monetary benefits.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


